Citation Nr: 0616333	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  94-38 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of an anaphylactic reaction to 
medication.

2. Entitlement to an increased rating for service-connected 
cervical strain, currently evaluated as 20 percent disabling.

3. Entitlement to an increased rating for service-connected 
residuals, concussion with headaches, currently evaluated as 
10 percent disabling.

4. Entitlement to a temporary total disability rating under 
the provisions of 38 C.F.R. § 4.29 due to a period of VA 
hospitalization from January 21, 1993 to March 4, 1993.

5. Entitlement to service connection for an acquired 
psychiatric disorder to include bipolar disorder, claimed as 
secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to 
February 1981 and had active duty for training that includes 
the period from July 1983 to August 1983.  This matter comes 
to the Board of Veterans' Appeals (Board) on appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In November 2002 and again in February 2004, the Board 
remanded the claim to the RO for additional development.  The 
case has been returned to the Board and is ready for further 
review.  


FINDINGS OF FACT

1.  The veteran does not have residual disability due to the 
anaphylactic reaction he experienced in June 1992.  

2.  The veteran's cervical spine disorder is manifested by no 
more than moderate limitation of motion of the cervical 
spine; there is no medical evidence of disc disease, or 
cervical ankylosis.  

3.  The residuals of the veteran's concussion include 
subjective complaints of headaches.  

4. The veteran was hospitalized at a VA facility from January 
21, 1993 to March 4, 1993, for treatment of dysthymia. 

5.  The veteran is not service connected for dysthymia or any 
psychiatric disorder.  

6.  Treatment for a service-connected disability was not 
instituted and continued for a period in excess of 21 days 
during the veteran's period of hospitalization from January 
21, 1993 to March 4, 1993.  

7.  Competent probative medical evidence does not indicate 
that the veteran's psychiatric disorder is proximately due to 
or the result of his service-connected residuals, concussion 
with headaches disability.  


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for residuals of an anaphylactic reaction to medication have 
not been met.  38 U.S.C.A. §§ 1151, 5103, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.358 (2005). 

2.  The criteria for a disability rating greater than 20 
percent for cervical strain have not been met.  38 U.S.C.A.  
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.21, 4.40.  
4.45, 4.59, 4.71a, Diagnostic Codes 5242, 5243 (2005); 38 
C.F.R. §§ 4.71a, Diagnostic Code 5290 (2002).  

3.  The criteria for an evaluation beyond 10 percent for 
residuals, concussion headaches have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Codes 8045, 9403 (2005).

4.  A temporary total disability rating under 38 C.F.R. § 
4.29, based on hospitalization from January 21, 1993 to March 
4, 1993, is not warranted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 4.29 (2005).

5.  The veteran's acquired psychiatric disorder to include 
bipolar disorder, is not proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  1151 Eligibility

The veteran's claim for benefits under 38 U.S.C.A. § 1151 was 
filed in 1992, prior to October 1997.  The Board is cognizant 
that 38 U.S.C.A. § 1151 was amended by Pub. L. No. 104-204, § 
422(a), 110 Stat. 2926 (Sept. 26, 1996), and codified at 38 
U.S.C.A. § 1151 (West 2002).  The effective date of the 
amendment is October 1, 1997.  Since the veteran's claim was 
filed prior to October 1997, it must be adjudicated under the 
provisions of § 1151 as they existed prior to the amendment. 
See VAOPGCPREC 40-97.

Where a veteran suffers an injury or aggravation of an injury 
as the result of hospitalization, medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct, and such injury or aggravation results in 
additional disability, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service connected.  38 U.S.C.A. § 1151 (West 
1991); 38 C.F.R. § 3.358 (prior to October 1, 1997).  While 
the pre-October 1997 version of 38 U.S.C.A. § 1151 does not 
require a showing of fault or negligence, it does require a 
causal relationship between VA medical treatment and the 
additional disability claimed.

The veteran contends that benefits should be awarded for an 
allergic reaction he had to medication given to him by VA in 
June 1992.  He contends that he suffered a reaction to a 
medication containing aspirin by VA when the record showed 
that he was allergic to aspirin.   The record shows that the 
veteran was treated at a VA facility on June 26, 1992 for 
complaints of severe neck pain, low back pain and headaches.  
He requested Vicodin and refused Flexeril or Motrin.  The VA 
outpatient report did not indicate medication prescribed.  
Private records show that he was seen later that same day for 
complaints of itching, breaking out and trouble breathing 
after taking  Norgesic Forte given him during VA treatment 
that day.  It was noted that this medication contains 
aspirin.  The examiner reported that the anaphylactic 
reaction was successfully treated and the discharge diagnosis 
was, anaphylactic reaction to aspirin ingestion.   

On July 2, 1992, VA medical center personnel contacted the 
veteran to see how he was doing.  He reported that the drug 
reaction had resolved.  Subsequent VA outpatient treatment 
records show that the veteran had complaints of skin problems 
in July 1992; on VA hospitalization in January 1993; however, 
no findings related to the allergic reaction were reported.  

In this case, there is no competent medical evidence of 
record that the veteran suffered has additional disability as 
a result of VA-prescribed medications or any other VA medical 
treatment.  In a May 1996 VA memorandum, VA physician 
reported that he had reviewed the medical file from the 
private admission on June 26, 1992, including the medication 
and treatment as well as the veteran's history.  The 
physician concluded that he saw no evidence of any residual 
disability that would warrant service connection.  In May 
2005, another VA physician reviewed the record and opined 
that there was no evidence that the veteran had residuals of 
anaphylactic reaction.  He further stated that there was no 
evidence that medications prescribed by the examining 
physician at the VA medical center directly caused adverse 
affect to the veteran.  As there is no medical opinion or 
other competent medical evidence that the veteran suffered 
additional disability, the claim must be denied.  



II. Increased Evaluations

Disability ratings are determined by evaluating the extent to 
which a veteran's service connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2005).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

1.  Increased Evaluation for the Cervical Spine

The regulations used to evaluate disabilities of the spine 
were amended twice during the pendency of the veteran's 
appeal.  The first change occurred in August 2002, effective 
as of September 23, 2002.  The change related to evaluating 
disabilities involving intervertebral disc syndrome (IVDS) 
under Diagnostic Code 5293.  The rating criteria pertaining 
to disabilities of the spine were amended again in August 
2003, effective as of September 23, 2003.  68 Fed. Reg.  
51,454 (codified at 38 C.F.R. § 4.71a (2005), Diagnostic 
Codes 5235-5243 and accompanying notes).  This change amended 
all of the diagnostic codes used to evaluate disabilities of 
the spine.  New rating criteria were also implemented. In 
evaluating the veteran's claim, the Board must analyze the 
various versions of rating criteria applicable to the 
veteran's claim.  See, VAOPGCPREC 7-2003. 

Under the old criteria, in order to assign an increased 
rating beyond the currently assigned 20 percent, the evidence 
must show severe limitation of motion of the cervical spine 
or ankylosis.  38 C.F.R. Part 4, Diagnostic Codes 5286, 5287, 
5290 (prior to September 23, 2002).  A review of the record 
shows that the cervical spine is not ankylosed and that 
motion of the cervical spine is not more than moderate.  The 
Board has reviewed VA outpatient treatment and 
hospitalization records dated from 1993, VA disability 
examination reports, and private records dated beginning in 
the 1990's.  There is no showing that the veteran has severe 
limitation of motion of the cervical spine.  VA examination 
of October 1990 showed flexion to 30, extension to 15, left 
lateral flexion to 30, right lateral flexion to 25 and 
rotation to 20 degrees.  A private record dated in June 1995 
shows flexion f the cervical spine to 50 degrees, extension 
to 30 degrees, and rotation to 70 left and right.  On VA 
examination in November 2004, flexion was from 0 to 30 
degrees; extension was from 0 to 20 degrees; left and right 
lateral flexion was from 0 to 20 degrees; and left lateral 
rotation was from 0 to 60 degrees.  A March 2005 addendum 
indicated that X-rays showed no evidence of degenerative 
changes.  Thus, a rating beyond 20 percent under the criteria 
prior to September 23, 2002 is not warranted.   

The Board has also considered DC 5285.  In this regard, the 
evidence of record fails to document findings of a fractured 
cervical vertebra to support consideration of an increased 
rating under Diagnostic Code 5285.   

In addition the record reveals no evidence of IVDS, and 
service connection has not been awarded for any disc disease.  
On VA examination in October 1990, no neurological 
manifestations were documented.  In November 2004, the 
veteran had normal sensory examination, and intact reflexes.  
Thus DC 5293 is not for consideration.  

Effective September 23, 2002, the Diagnostic criteria for 
intervertebral disc syndrome under Code section 5293 
underwent revision.  As revised, prior to September 26, 2003, 
Diagnostic Code 5293 states that intervertebral disc syndrome 
is to be evaluated either based on the total duration of 
incapacitating episodes over the past 12 months, or by 
combining under 38 C.F.R. § 4.25 the separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Nevertheless, as noted 
above, the veteran is not service connected for disc disease, 
and no neurologic manifestations have been documented.  (See, 
VA examination report of November 2004, which indicates no 
neurological problems and the March 2005 addendum showing a 
normal X-ray).  Consequently, a rating under these criteria 
is not for consideration. 

Effective September 26, 2003, the amended regulations 
established new diagnostic codes for the various spine 
disabilities and are codified at 38 C.F.R.  § 4.71a (2005).  
Other than a disability involving IVDS, the different 
disabilities are evaluated under the same rating criteria.  
The new diagnostic code applicable here is Diagnostic Code 
5237 for lumbosacral or cervical strain.  

Under the new general rating formula for diseases and 
injuries of the spine, in order to assign an increased rating 
the evidence would have to show favorable or unfavorable 
ankylosis, or forward flexion of the cervical spine at 15 
degrees.  The record does not reflect such symptoms.  On VA 
examination in November 2004, flexion was from 0 to 30 
degrees; extension was from 0 to 20 degrees; left and right 
lateral flexion was from 0 to 20 degrees; and left lateral 
rotation was from 0 to 60 degrees.   

There is no evidence of  unfavorable ankylosis of the entire 
cervical spine, or for  that matter, any ankylosis of the 
cervical spine.  The veteran does have  a decreased range of 
motion, rated as moderate under the prior  rating criteria.  
However, his limitation of motion, absent  evidence of 
ankylosis is insufficient to justify an increased  rating 
under the latest rating criteria. 

The veteran's complaints of pain and excessive 
incoordination, fatigability, and weakness due to the limited 
motion of his neck are contemplated in his current 20 percent 
disability.   There is no objective clinical indication that 
the veteran's symptoms result in functional limitation to a 
degree that would support a rating in excess of the current 
20 percent disability rating.  In reaching this conclusion, 
the Board has carefully considered the veteran's reports of 
flare-ups caused by increased activity or sudden neck 
movements.  However, given  the lack of objective evidence 
showing that the veteran's  service-connected problems, 
including functional limitations caused by pain, cause him 
more difficulty than the disability contemplated by moderate 
limitation of cervical spine motion,  the Board finds that an 
increased rating based upon these  exacerbations in his 
symptoms is not warranted.  See DeLuca,  supra.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

2.  Residuals, Concussion Headaches

Historically, the veteran sustained injuries to his neck and 
head in service.  Service connection was granted and he now 
has a 10 percent rating under DC 8045 for brain disease due 
to trauma.  

Since the veteran has complaints of migraine headaches, the 
determination of an appropriate diagnostic code is relevant 
in this instance because of the difference in disability 
evaluations under DC 8100 (migraine) and DC 8045 (brain 
disease due to trauma).  Under DC 8100, a maximum of a 50 
percent disability rating may be assigned with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability. A 30 percent rating may be 
assigned with characteristic prostrating attacks occurring on 
an average once a month over the last several months. On the 
other hand, the maximum available under DC 8045 is 10 percent 
for subjective complaints of headaches. A higher than 10 
percent rating will not be assigned in the absence of a 
diagnosis of multi-infarct dementia with cerebral 
arteriosclerosis.

In this case, the Board finds that the RO properly granted 
service connection for concussion residuals, and not for 
migraine.  The Board also finds that the analysis under DC 
8045 (brain disease due to trauma), rather than DC 8100 
(migraine), is consistent with the veteran's initial claim 
for headaches.  His headaches are due to injuries sustained 
to his head and neck while in the military and he has not 
contended otherwise. Therefore, the Board concludes that DC 
8045, and not DC 8100, is for application. 

The Board finds that the medical evidence of record supports 
a finding of a 10 percent evaluation, but no more, for the 
veteran's concussion residuals with headaches.  Under the 
appropriate regulation, no greater than a 10 percent 
evaluation is warranted for subjective complaints of 
headaches due to post traumatic injury, in the absence of a 
diagnosis of multi-infarct dementia with cerebral 
arteriosclerosis.  No such diagnosis has been made.  
Accordingly, an evaluation higher than 10 percent is not 
warranted.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

III.  Temporary Total Rating

A total disability rating (100 percent) will be assigned 
without regard to other provisions of the rating schedule 
when it is established that a service-connected disability 
has required hospital treatment in a Department of Veterans 
Affairs or an approved hospital for a period in excess of 21 
days or hospital observation at Department of Veterans 
Affairs expense for a service-connected disability for a 
period in excess of 21 days. 38 C.F.R. § 4.29 (2005).  The 
regulation further states that notwithstanding that hospital 
admission was for disability not connected with service, if 
during such hospitalization, hospital treatment for a 
service-connected disability is instituted and continued for 
a period in excess of 21 days, the increase to a total rating 
will be granted from the first day of such treatment.  If 
service connection for the disability under treatment is 
granted after hospital admission, the rating will be from the 
first day of hospitalization if otherwise in order.  38 
C.F.R. § 4.29 (b) (2005).  

The veteran has asserted that he was hospitalized from 
January 21, 1993 to March 4, 1993, and treated for his 
symptoms of his service-connected cervical spine disability 
in excess of 21 days; however, this assertion is not 
supported by the evidence of record.  He clearly was admitted 
to the VA facility for psychiatric complaints which included 
feelings of depression and anxiety.  He contends that since 
he was treated for service-connected complaints, he should be 
awarded a temporary total rating.  During his hospitalization 
he was treated with analgesics for complaints of pain 
including but not limited to groin pain, headaches and neck 
and lumbar spine pain.  He also underwent physical therapy 
for lumbar back complaints and neck pain and he was issued a 
lumbar back brace.  While he stated that he went to therapy 
everyday for his cervical spine disorder, the record shows 
that he underwent therapy for complaints of neck pain and 
lumbar spine complaints, which is not service-connected.  In 
light of the foregoing, there is no basis upon which to grant 
the veteran's claim for § 4.29 benefits.  The record shows 
that his hospitalization was for the purpose of treatment of 
his nonservice-connected psychiatric disorder.  There is no 
showing that he was treated in excess of 21 days for service-
connected cervical strain to warrant a temporary total 
rating.  As such, the Board concludes that the veteran's 
claim for a temporary total rating under the provisions of 38 
C.F.R. § 4.29 based on hospitalization from March 2, 1999 to 
April 5, 1999 must be denied.

IV.  Secondary Service Connection

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury. 38 C.F.R. § 
3.310(a) (2005).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2005); 
Allen v. Brown, 7 Vet. App. 439 (1995).

The veteran is service connected for residuals, concussion 
with headaches.  He contends that he currently has a 
psychiatric disorder that is due to this disability.  The 
record shows that the veteran was first diagnosed with severe 
depression and anxiety in 1996, when a private examiner noted 
in a July 1996 letter that the veteran was first treated by 
him in March 1996.  Bipolar disorder, mixed type and 
polysubstance abuse were the discharge diagnoses when the 
veteran was hospitalized at a private facility in March 1996, 
and on VA examination in October 1996, mood disorder 
secondary to dementia was diagnosed.  In an August 2001 
statement a private examiner reported that he had seen the 
veteran since 1996, and that the veteran had given a history 
of having depression since 1983 when he was in a tank 
accident in the military after which he had mood swings, 
irritability and anger.  

While the first requirement to establish secondary service 
connection has been met as noted above, the Board finds that 
there is not competent medical evidence that the disorder is 
due to or aggravated by the service connected disability.  On 
the contrary, when the veteran was examined by VA in March 
2002, the examiner reviewed the veteran's records and claims 
file, including the above noted August 2001 statement from 
the private examiner, and diagnosed bipolar disorder, mixed 
type.  The VA clinician went on to state that the veteran's 
current symptoms are more likely than not unrelated to his 
service-connected injury.  This was based on the rationale 
that the veteran may have had irritability and anger outburst 
after his concussion, but that this typically lasts at least 
three months and does not explain his present mood lability 
some 19 years later.  He went on to note that bipolar 
disorder has a strong genetic influence and that it is more 
likely than not that the veteran developed bipolar disorder 
in 1983, since this disorder is not generally associated with 
triggering factors, such as head injury.  

The courts have provided guidance for weighing medical 
evidence.  They have held, for example, that a postservice 
reference to injuries sustained in service, without a review 
of service medical records, is not competent medical 
evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  In 
addition, an examination that does not take into account the 
records of prior medical treatment is neither thorough nor 
fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  A bare transcription of lay history, unenhanced by 
additional comment by the transcriber, is not competent 
medical evidence merely because the transcriber is a health 
care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  A medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty.  Bloom v. West, 12 
Vet. App. 185,   

The Board finds that the March 2002 VA examiner's opinion is 
most probative.  
In contrast to the general statement offered by the private 
examiner which was based on a history provided by the 
veteran, the medical opinion contained in the March 2002 VA 
examination report specifically reflects that it was not at 
least as likely as not that the veteran's psychiatric 
disability is proximately due to or the result of his 
service-connected concussion.  Since, as indicated above, the 
VA medical opinion was based on the specific medical findings 
of the veteran's claim and is supported by clear rationale 
and medical comment, the Board considers this opinion more 
probative than general statement revealed in the private 
medical evidence. As such, the Board finds that the competent 
evidence of record does not indicate that the veteran's 
current psychiatric disability is the result of or 
proximately due to his service-connected concussion 
residuals.  

Greater weight may be placed on one physician's opinion than 
another's depending on factors such as reasoning employed by 
the physicians and whether or not (and the extent to which) 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Here, the VA 
opinion against the veteran's claim has greater probative 
value.  Thus the claim will be denied.   

The Board has also considered the veteran's own assertions.  
The Board finds that such assertions are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
See Bostain v. West, 11 Vet.   App. 124, 127 (1998). 

V.  Duties to Notify and Assist

VA has a duty to notify the appellant and his or her 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits and to 
assist the veteran in the development of his or her claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
and Supp. 2005); 38 C.F.R. §§ 2.102, 3.156(a), 5.159 and 
3.326(a) (2005).  

Notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  This notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Notice on all of the issues addressed with the exception of 
the secondary service connection issue was initially provided 
in April 2004.  This complied with the requirements listed 
above, including informing the veteran that he could send 
additional evidence and that it was ultimately his 
responsibility to ensure that VA received all records not in 
the possession of a Federal department or agency.  While the 
notice was subsequent to the initial denials in 1993 and 
1995, the VCAA had not been enacted at that time.  Notice was 
subsequently sent prior to certification to the Board.  The 
Court acknowledged in Pelegrini at 120 that where, as here, 
the section 5103(a) notice was not mandated at the time of 
the initial RO decision, the RO did not err in not providing 
such notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process, which he 
has received.   

As to the secondary service connection issue, notice was 
contained in a July 2005 letter, which was subsequent to the 
October 2002 denial.   That letter properly complied with the 
requirements noted above.   The requisite notice was 
ultimately provided to the appellant before the final 
transfer and certification of the case to the Board, and he 
had ample time in which to respond to the notice letter.  
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, N. 05-7157 (Fed. Cir. Apr. 5, 2006).  The 
appellant has had a "meaningful opportunity to participate 
effectively" in the processing of his claim.  Mayfield, Id.  
The Board finds that the present adjudication of the issues 
will not result in any prejudice to the appellant.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of for Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection, but he was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes that the 
preponderance of the evidence is against the appellant's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned are rendered moot.  

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The appellant has had two hearings, 
he has been examined, and records have been obtained.  He has 
not identified any records which could be pertinent to his 
claim that have not been secured.  There is no indication 
that there are any outstanding records that are pertinent to 
this claim.  It is noted that Social Security Administration 
has awarded the veteran disability benefits; however any 
records that the SSA would have would not be pertinent to the 
claims decided herein.  For these reasons, the Board 
concludes that VA has fulfilled the duty to assist the 
veteran in this case.  



ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of an anaphylactic reaction to medication is 
denied.

An increased rating for service-connected cervical strain, 
currently evaluated as 20 percent disabling is denied.

An increased rating for service-connected residuals, 
concussion with headaches, currently evaluated as 10 percent 
disabling is denied.  

Entitlement to a temporary total disability rating under the 
provisions of 38 C.F.R. § 4.29 due to a period of VA 
hospitalization from January 21, 1993 to March 4, 1993 is 
denied.  

Service connection for an acquired psychiatric disorder to 
include bipolar disorder, claimed as secondary to service-
connected disability is denied.  




______________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


